Order of the Appellate Term of the Supreme Court, First Department, entered January 5, 1994, which affirmed an order of the Civil Court, Bronx County (Howard Trussel, J.), entered September 30, 1992, denying respondent’s motion for a further stay of an execution of a warrant of eviction, unanimously affirmed, without costs.
This holdover proceeding was commenced in October 1990 based on nuisance, specifically the accumulation of newspapers and debris in respondent’s apartment causing a health and fire hazard (see, Frank v Park Summit Realty Corp., 175 AD2d 33, mod on other grounds 79 NY2d 789). After numerous adjournments and stipulations, giving respondent ample time to cure with the assistance of numerous community organizations, which cure was not effected due to respondent’s refusal of access to her apartment, a stay of the warrant of eviction was lifted.
Appellate Term properly declined to remand this proceeding to the Civil Court to fashion a remedy under article 81 of the Mental Hygiene Law and allow for the appointment of a guardian ad litem for the limited purpose of assisting with the clean-up, as there was no evidence that such appointment would solve the problem of access to the apartment. While the court acknowledged its sympathy for the tenant, it properly balanced the rights of the other tenants whose health and safety were at risk and declined to grant a further stay of the execution of the warrant. Concur—Sullivan, J. P., Wallach, Kupferman and Ross, JJ.